Citation Nr: 0920216	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for myotonic dystrophy, 
type 2.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in February 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to readjudicate the issue on 
appeal.  The requested development having been completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran 
currently suffers from myotonic dystrophy, type 2, that is 
etiologically related to active service.


CONCLUSION OF LAW

Myotonic dystrophy, type 2, was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran contends he is entitled to service connection for 
myotonic dystrophy, type 2.  Specifically, he contends that 
even though he was not diagnosed with myotonic dystrophy 
until September 2006, he began to manifest symptoms of the 
disorder during active service.

The Veteran was afforded a VA examination in April 2007 in 
conjunction with his claim.  After reviewing the evidence of 
record, including service treatment records, and physically 
examining the Veteran, the VA examiner opined that the 
Veteran's myotonic dystrophy is not at least as likely as not 
etiologically related to active service.  The examiner based 
this opinion on the fact that the service treatment records 
indicate one instance in which the Veteran complained of 
muscle pain without injury.  

However, the Veteran has provided an opinion from Dr. Day, a 
neurologist at the University of Minnesota Medical Center.  
After reviewing the record, Dr. Day opined that it is 
"almost certain" that the Veteran's myotonic dystrophy 
became symptomatic during active service.  In this regard, 
Dr. Day notes that on several occasions during service the 
Veteran sought treatment for muscle pain or stiffness that 
was attributed at the time to a proximal cause.  Dr. Day 
further opines that, had the Veteran undergone routine 
testing at the time, a correct diagnosis of myotonic 
dystrophy could have been made.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
found that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Further, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."

In the instant case, the Board observes that Dr. Day's 
December 2008 opinion does not address why the muscle pain 
and/or stiffness experienced by the Veteran during service 
was not due to the proximal causes indicated in service 
treatment records.  However, in reviewing the record in its 
entirety, including Dr. Day's December 2008 opinion, the 
Board finds the evidence to be in genuine equipoise as to 
whether the Veteran's myotonic dystrophy, type 2, is 
etiologically related to active service.  As such, in 
resolving all doubt in the Veteran's favor, the Board finds 
that service connection for myotonic dystrophy, type 2, is 
warranted.


ORDER

Service connection for myotonic dystrophy, type 2, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


